DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 13 June 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes which can be performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because the additional electronic device comprising a process and memory do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of training an auto-encoder with a subset of historical data and determining the subset of historical data to provide the auto-encoder are steps that are well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).
	Step 1, determine whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  In this case Claims 1-8 are nominally directed to an apparatus (electronic device) and are thereby directed to a statutory category of invention.
	The claimed invention is directed to at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The analysis is as follows:
	STEP 2A. Prong 1:  Claim 1 recites the limitations of training an auto-encoder with a subset of historical data and applying the auto-encoder to correct historical data.  These limitations are considered abstract because the limitations recite a mental process.
	STEP 2A, Prong 2.  The additional elements of “an electronic device comprised of a generic processor and memory” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).  These additional elements or a combinational of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B:  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the judicial exception using a computer.  The same analysis applied here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The dependent claims 2-8 do not add significantly more. Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract ideas as they are seen to be mere instructions to implement the abstract idea on a computer using a processor, a memory and a tangible computer readable medium storing a computer program product configured to store instructions.  Therefore, the claims are ineligible.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes which can be performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because the additional electronic device comprising a process and memory do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of training an auto-encoder with a subset of historical data and determining the subset of historical data to provide the auto-encoder are steps that are well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).
	Step 1, determine whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  In this case Claims 9-16 are nominally directed to a method and are thereby directed to a statutory category of invention.
	The claimed invention is directed to at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The analysis is as follows:
	STEP 2A. Prong 1:  Claim 9 recites the limitations of training an auto-encoder with a subset of historical data and applying the auto-encoder to correct historical data.  These limitations are considered abstract because the limitations recite a mental process.
	STEP 2A, Prong 2.  The additional elements of “applying an electronic device comprised of a generic processor and memory” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).  These additional elements or a combinational of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B:  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  The same analysis applied here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The dependent claims 10-16 do not add significantly more. Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract ideas as they are seen to be mere instructions to implement the abstract idea on a computer using a processor, a memory and a tangible computer readable medium storing a computer program product configured to store instructions.  Therefore, the claims are ineligible.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes which can be performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because the additional electronic device comprising a process and memory do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of training an auto-encoder with a subset of historical data and determining the subset of historical data to provide the auto-encoder are steps that are well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).
	Step 1, determine whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  In this case Claims 17-20 are nominally directed to a non-transitory computer readable medium and are thereby directed to a statutory category of invention.
	The claimed invention is directed to at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The analysis is as follows:
	STEP 2A. Prong 1:  Claim 17 recites the limitations of storing instructions which when executed by a processor perform the method step of training an auto-encoder with a subset of historical data and applying the auto-encoder to correct historical data.  These limitations are considered abstract because the limitations recite a mental process.
	STEP 2A, Prong 2.  The additional elements of “applying an electronic device comprised of a generic processor and memory” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).  These additional elements or a combinational of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B:  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  The same analysis applied here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The dependent claims 18-20 do not add significantly more. Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract ideas as they are seen to be mere instructions to implement the abstract idea on a computer using a processor, a memory and a tangible computer readable medium storing a computer program product configured to store instructions.  Therefore, the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687